Case 1:20-cv-00007-ELR Document 19-2 Filed 02/15/20 Page 1 of 3

                                                            CLERK OF STATE COURT
                                                            COBB COUNTY, GEORGIA
                                                               19-A-509
                                                           SEP 19, 2019 04:19 PM
Case 1:20-cv-00007-ELR Document 19-2 Filed 02/15/20 Page 2 of 3
Case 1:20-cv-00007-ELR Document 19-2 Filed 02/15/20 Page 3 of 3
